Citation Nr: 1040614	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  97-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an extension of a total disability rating, to 
include under 38 C.F.R. § 4.30, beyond August 31, 1997, for a 
service-connected right knee disability.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Buffalo, New York, 
which granted a temporary total rating from February 3, 1996 to 
August 1, 1996.  In October 1997, the RO granted an extension of 
the temporary total rating through August 31, 1996.  In July 
2001, the Board denied the Veteran's claim.

The Veteran appealed the July 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 2003 
Order, the Court vacated the Board's decision and remanded for 
further action pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  The Secretary of VA appealed the Court's decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In August 2004, the Federal Circuit vacated 
the Court's December 2003 Order and remanded the case.  In an 
August 2004 Order, the Court again vacated the Board's decision 
and remanded the matter for readjudication.  

In October 2008, the Board recharacterized the issue as stated 
above and remanded the case for additional development.  The case 
was again remanded in November 2009.  It has since returned to 
the Board.  

At the time of the November 2009 remand, the Board noted that the 
record did not show that the Veteran was then represented and 
that if he wished to appoint a representative, he should submit 
the appropriate form.  The claims file contains a printout dated 
March 30, 2010, which indicates that the Veteran's power of 
attorney was updated in September 2009, in favor of the American 
Legion.  A handwritten note on the document states "RO may have 
21-22 for file."  On March 31, 2010, the Nashville RO sent an 
email to the Buffalo RO asking if they could review the temp file 
and determine if there was a 21-22 of record.  No response was 
received.  A temp file is currently associated with the claims 
file, but no 21-22 is included therein.  

In April 2010, the American Legion submitted a VCAA notice 
response form completed by the Veteran.  Notwithstanding, neither 
the claims file nor the temp file contains a current VA Form 21-
22.  Without a valid VA Form 21-22 or other appropriate 
designation, the Board cannot recognize any representation 
at this time.  See 38 C.F.R. § 20.602 - 20.605 (2010).  The 
Veteran is advised that if he wishes to be represented by the 
American Legion, or by any other service organization or 
individual, he must submit a VA Form 21-22 or 21-22a.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Information in the claims file indicates that the August 2009 
supplemental statement of the case was returned to sender as 
moved, left no address, unable to forward.  The returned mail was 
received at the Seattle RO in September 2009.  Thereafter, the 
claim was forwarded to the Nashville RO, where it was received in 
April 2010.  Information in the claims file indicates that the 
Veteran's address was updated in November 2009.  Although there 
is a post-it note indicating a new address on the returned 
supplemental statement of the case, it is unclear whether the 
document was resent to any "new" address.  

Additionally, the August 2009 supplemental statement of the case 
indicates that VA treatment reports were reviewed online and 
hardcopy.  Online record review is not sufficient as the Board 
does not have access to the electronic database.  It appears that 
VA treatment records were last received in February 1999.  
Updated records should since 1999 be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2010).  

Both the October 2008 and November 2009 remands directed that the 
RO/AMC adjudicate the claims of entitlement to a total disability 
evaluation based on individual unemployability due to service-
connected disorders, and entitlement to a separate rating under 
Diagnostic Code 5257.  This was not accomplished.  

The November 2009 remand also directed that upon completion of 
the requested development, the RO should readjudicate the appeal 
issue and if the benefits remained denied, furnish a supplemental 
statement of the case.  On review, the most recent supplemental 
statement of the case is dated in August 2009, prior to the 
Board's last remand.  

A remand by the Board confers on the Veteran, as a matter of law, 
a right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, additionally, that if the Board proceeds 
with final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id. Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 C.F.R. 
§ 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a copy of the 
August 2009 supplemental statement of the 
case to the Veteran's current address of 
record as that term is defined by 38 
C.F.R. § 3.1(q) (2010). 

2.  The RO/AMC should request relevant VA 
treatment records for the period since 
February 1999.  All records obtained or 
any responses received should be 
associated with the claims file.  If the 
RO/AMC cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

3.  The RO/AMC must adjudicate the claims 
of entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disorders, and entitlement to a separating 
rating under Diagnostic Code 5257.  The 
Veteran is cautioned that the Board will 
only exercise appellate jurisdiction over 
these two latter claims if he perfects an 
appeal to a denial issued by the RO.  

4.  Upon completion of the above 
development and any additional development 
deemed appropriate, the RO must 
readjudicate the issue of entitlement to 
extension of a total disability rating, to 
include under 38 C.F.R. § 4.30, beyond 
August 31, 1997, for a service-connected 
right knee disability.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, must be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


